        Case 1:18-cv-07660-RA Document 84 Filed 03/22/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY
                                                                   FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: 03/22/2021
-----------------------------------X
NEIL GONZALEZ,

                                 Plaintiff,

        V.                                                            JUDGMENT

METRO-NORTH COMMUTER RAILROAD,                                 Case No.: 18-CV-7660 (RA)

                                 Defendant.

-----------------------------------X


        The issues in the above-entitled action having been brought on for trial before the

Honorable Ronnie Abrams, United States District Judge, and a jury on March 17, 2021, and at

the conclusion of the trial on March 19, 2021, the jury having returned a verdict in favor of the

Defendant, it is,

       ORDERED, ADJUDGED AND DECREED: That the Complaint be and is hereby

dismissed.


DATED:         New York, NY
               March 22, 2021

SO ORDERED.

                                                                         RUBY J. KRAJICK

Hon. Ronnie Abrams
United States District Judge                                                Clerk of Court

                                                             BY:
